Harvey, J.
(dissenting): I do not agree with the conclusion reached in the opinion that the bank misapplied the $14,400 when it deposited the same, or permitted it to be deposited, in the personal account of C. O. McKee. McKee was treasurer of plaintiff. It was his duty to take care of this money, and whether he kept it *167in a separate account as treasurer, or in his personal account, as he had previously done with the plaintiff’s money, was a matter which concerned him and the plaintiff, but was of no concern to the bank. The bank performed its duty when it delivered the money to McKee. It was McKee’s duty as treasurer of plaintiff to keep it safely and account for it to plaintiff; no such duty rested on the bank. Neither am I impressed by the remark McKee testified the cashier of the bank made to him when the money was received, for the reasons: First, that McKee’s testimony was so thoroughly discredited, and he was so obviously biased in his effort to assist plaintiff in getting a judgment against the bank, and thus be relieved from his own responsibility, that no credence should be given to his testimony as to such remark. But perhaps that is a matter the jury should pass upon rather than this court. Second, the other members of the school board of the plaintiff testified they knew the money was received; hence, if the bank’s cashier did make such a remark it did not and could not have any effect upon plaintiff’s knowledge concerning it. It is my judgment that plaintiff’s recovery in this case should be limited to the $3,840.08 in the account when the controversy arose and the $2,022.69, being the amount of McKee’s note paid to the bank out of this account. The remainder should be recovered from McKee and his bondsmen.